Case 4:18-cv-01885-HSG Document 614-1 Filed 01/30/19 Page 1 of 3




                     Exhibit 1
                                                                                                        
        Case 4:18-cv-01885-HSG Document 614-1 Filed 01/30/19 Page 2 of 3




 
 

January 23, 2019 

By Electronic Mail 

John Carlin 
Venable LLP 
1290 Avenue of the Americas 
New York, New York, 10104­3800 
philipsprosecutionbar@venable.com 

Re:    In re Koninklijke Philips Patent Litigation, No. 18 ­1885 (N.D. California) 

Dear Mr. Carlin: 

I write to follow up on today’s hearing before Judge Laporte regarding Philips’ production of 
documents regarding its commercial relationships with its licensees. 

As you know, Judge Laporte indicated that Philips’ new proposal of today represented “a good 
start,” but that the parties (or the Court) could not determine which production to agree on (or 
order) without more specific information regarding Philips’ documents.  As a result, Judge 
Laporte ordered the parties to “make a plan” and “set the timing” for Philips to provide this 
information, and provide the Court with an update on “what it yields.”   

1.     Licenses at Issue 

As an initial matter, there was some confusion at today’s hearing regarding the precise set of 
licenses that Philips may argue to the jury in this matter.  At one point you referred to Philips’ 
disclosure under Pat. L.R. 3­2, but at another point you indicated that Philips would argue to the 
jury licenses it had not disclosed under Pat. L.R. 3­2, including but apparently not limited to its 
recent license with Samsung, which Philips first produced in December 2018. 

Reserving for now the question of whether we agree with Philips that its list is appropriate—a 
question we cannot answer until we have it—we should have a common understanding of 
Philips’ view of that list.  Toward that end, Philips should provide by the end of the day 
tomorrow a list of the licenses that Philips may in its view argue to the jury, including for each 
the Bates range of the license as produced, the date of the agreement, and the licensee or 
licensees.  Since you are surely working on this information with your damages expert, we do 
not anticipate that this will present a problem for Philips; in the unlikely event that we are 
incorrect, please let us know why you believe you cannot provide this information. 




 
 
        Case 4:18-cv-01885-HSG Document 614-1 Filed 01/30/19 Page 3 of 3
 
John Carlin 
January 23, 2019 
Page 2 
 
2.      Philips’ Databases 

At today’s hearing, you discussed for the first time two databases:  the “IP&S Database,” which 
you indicated includes only patent licenses, and the “Legal Contracts Sharepoint Database,” 
which you indicated includes various other agreements, with a change affecting its contents that 
occurred in 2016.  It was not totally clear at the hearing which documents Philips retains in the 
“Legal Contracts Sharepoint Database,” and how that storage changed in 2016.  We would 
therefore appreciate if you could provide, by the end of the day on Friday, an explanation of each 
of these databases including as detailed as possible an explanation of the documents Philips 
retained in each, as well as any variations over time in that retention. 

3.     Search Terms and Results 

As you also recall, the Court at today’s hearing suggested that Philips run initial searches across 
the two databases, so that the parties could understand the results of these searches and discuss 
how best to proceed in light of those results.  Toward that end, we suggest that, by the end of the 
day on Monday in Europe, Philips provide its proposed search terms for each of the licenses it 
identified above, as well as the results output from each of the two databases in response to those 
search terms.  Although that would not provide us with the documents indexed by those results, 
it would at least provide us additional information that we can use to further our efforts to meet 
and confer on this matter. 

4.     Meet­and­Confer Call 
We suggest a call at 4:00 p.m. PST on Monday, January 28, 2019, to discuss these issues. 
During that call, we look forward to discussing the items above, as well as anything else you 
would like us to consider.  Please let us know if you are not available at that time and, if so, 
propose an alternative time. 

5.     Report to the Court 
Finally, as you know, the Court further suggested the parties provide an update next week 
regarding our mutual progress in this matter.  In light of the schedule in this case, we do not think 
we can wait past Thursday, January 31 to provide that update.  We look forward to working with 
you to provide an update no later than then. 

We look forward to productive discussions on this issue, which we hope we can resolve without 
further intervention of the Court.  Thank you for your continued time and courtesy in this matter. 

Sincerely, 

 

Erika Warren 




 
